Case 2:17-cr-00037-FB-PMW Document 559-31 Filed 04/24/19 Page 1 of 4




                     Exhibit 31
           Case 3:16-cr-00051-BR Document 2069 Filed 04/12/17 Page 1 of 3
         Case 2:17-cr-00037-FB-PMW Document 559-31 Filed 04/24/19 Page 2 of 4



                                    IN THE UNITED STATES DISTRICT COURT


                                         FOR THE DISTRICT OF OREGON


                                               PORTLAND DIVISION



UNITED STATES OF AMERICA,
                                                                               No. 3:16-cr-00051-BR
                Plaintiff,

                                                                               ORDER TO MARCUS R.
                                                                               MUMFORD TO SHOW
                                                                               CAUSE WHY PROHAC
                                                                               VICE ADMISSION
                                                                               SHOULD NOT BE
                                                                               REVOKED
        v.

AMMON BUNDY, et al.,

               Defendants.

MOSMAN,J.,

        TO:    MARCUS R. MUMFORD, ATTORNEY ADMITTED PRO HAC VICE FOR AMMON
               BUNDY

        The Court hereby directs you to show cause in writing no later than May 4, 2017, why this Court

should not revoke your pro hac vice admission for any remaining proceedings in this matter and I or

permanently preclude you from such admission for any new matter in the District of Oregon on account

of one or more of the following:

        1.     Repeated failures or refusals to observe Court rulings. See, e.g., Ex. 1 at 5-11 , 15-16, 20-

21; Ex. 3 at 4-6, 10; Ex. 4 at 4-9, 18-22, 28-31; Ex. 5 at 17-23; Ex. 7 at 4-9, 16, 17-21 ; Ex. 8 at 4-8; Ex.

9 at 8-9, 16, 18-19, 21-25, 29-31 ; Ex. 10 at 15-16, 31; Ex. 11 at 5-6, 20-21; Ex. 12 at 25-27, 51-52, 65-

66; Ex. 13 at 4-5, 17-20, 30-31 ; Ex. 14 at 8-11; Ex. 15 at 5-7; Ex. 16 at 4-6; Ex. 17 at 5-6; Ex. 19 at 5-7;

Ex. 21 at 27-33 .
1 - ORDER TO MARCUS R. MUMFORD TO SHOW CAUSE WHY PRO HAC VICE ADMISSION
    SHOULD NOT BE REVOKED
           Case 3:16-cr-00051-BR Document 2069 Filed 04/12/17 Page 2 of 3
         Case 2:17-cr-00037-FB-PMW Document 559-31 Filed 04/24/19 Page 3 of 4



        2.     Repeated instances of improperly arguing with the Court, including at times in the

presence of the jury and/or with a raised voice. See, e.g., Ex. 2 at 5-6; Ex. 4 at 32-34; Ex. 6 at 7-1 2; Ex.

9 at 4-7, 28; Ex. 10 at 23-24, 37; Ex. 12 at 5-6, 12-14, 25-27, 35-40, 46-47, 54-56; Ex. 13 at 4-6, 25-27;

Ex. 18 at 5-6; Ex. 19 at 5-7; Ex. 21at27-33.

       3.      Inappropriate commentary on the testimony of a witness in the presence of the jury. See

Ex. 20 at 14-15.

       4.      Proffering as substantive evidence the fact-testimony of "Claud R. Koerber" without first

disclosing to the Comt that you associated the same individual under the name "Rick Koerber" as a

paralegal in this case who was present in the courh·oom tluoughout the trial as part of yom defense team

and notwithstanding the Comt's repeated orders that witnesses were excluded from the courtroom (See,

e.g., Ex. 24, Ex. 25), and without timely disclosing that the same individual was also a client of yours in

an unrelated, ongoing criminal proceeding. See Ex. 22 at 3-4, Ex. 23 at 4-5; Motion (#1424) to

Reconsider Preliminary Rulings Excluding Witnesses at 17-25.

       5.      Arguing for Ammon Bundy's release from custody after his acquittal in the District of

Oregon without a good-faith basis to believe that the pre-existing custody order from the District of

Nevada in United States v. Ammon E. Bundy, 2: 16-cr-46-GMN-PAL, was not still in effect (See Def.'s

Motion (#881) to Consolidate Hearings Regarding Pretrial Release; Order (#903) on Motion for Release

from Pretrial Detention); repeatedly refusing to accept the Court's rnlings against release; and yelling at

the Court in objection to its rnlings against release. See Ex. 21 at 27-33.

Ill

Ill

Ill

Ill


2 - ORDER TO MARCUS R. MUMFORD TO SHOW CAUSE WHY PRO HAC VICE ADMISSION
    SHOULD NOT BE REVOKED
          Case 3:16-cr-00051-BR Document 2069 Filed 04/12/17 Page 3 of 3
        Case 2:17-cr-00037-FB-PMW Document 559-31 Filed 04/24/19 Page 4 of 4



       In the event that the Court revokes your admission pro hac vice as described herein because you

have failed to show cause, you are hereby advised the Court will disclose that sanction to any licensing

authority under which you are cun-ently licensed to practice law and you must also disclose such

sanction in any future application for admission to practice before any federal court.

       DATED this {0iay of April, 2017.




                                                             ftJ~~~~~~\~
                                                             Chief United States District Judge




3 - ORDER TO MARCUS R. MUMFORD TO SHOW CAUSE WHY PRO HAC VICE ADMISSION
    SHOULD NOT BE REVOKED
